 

Exhibit 10.1

 

[logo.jpg]

 

This Release Agreement (this “Release Agreement”), dated as of September 2, 2014
(the “Effective Date”), by and between Cortex Pharmaceuticals, Inc., a Delaware
corporation (“Cortex”), and the Institute for the Study of Aging, Inc., a New
York corporation (the “Institute”, and together with Cortex, the “Parties”, and
each, a “Party”).

 

WHEREAS, Cortex made that certain Promissory Note, dated May 30, 2000, in favor
of the Institute, in the form attached hereto as Exhibit A (the “Note”) and the
Note was issued pursuant to that certain Agreement to Accept Conditions of Loan
Support, dated as of May 30, 2000, by and between the Parties, in the form
attached hereto as Exhibit B (the “Loan Support Agreement”); and the Parties
desire to settle and resolve all existing and potential suits, disputes, claims,
charges, actions, causes of action, rights, demands, debts, obligations,
damages, accountings, proceedings or any other matters of whatever nature that
they may have against each other related to the Note and the Loan Support
Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Consideration for Termination. As material consideration for the covenants,
agreements and undertakings of the Parties under this Release Agreement,
promptly following the full execution of this Release Agreement, Cortex shall
grant to the Institute 1,000,000 un-registered restricted shares of Cortex’s
common stock (the “Stock”), subject to the terms and conditions of such grant
set forth herein (the “Stock Grant”).

 

2. Mutual Release. In consideration of the covenants, agreements and
undertakings of the Parties under this Release Agreement, effective upon the
Stock Grant, each Party, on behalf of itself and its respective present and
former parents, subsidiaries, affiliates, officers, directors, shareholders,
members, successors and assigns (collectively, “Releasors”) hereby releases,
waives and forever discharges the other Party and its respective present and
former, direct and indirect, parents, subsidiaries, affiliates, employees,
officers, directors, shareholders, members, agents, representatives, permitted
successors and permitted assigns (collectively, “Releasees”) of and from any and
all actions, causes of action, suits, losses, liabilities, rights, debts, dues,
sums of money, accounts, reckonings, obligations, costs, expenses, liens, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands, of every kind and nature whatsoever, whether now known or unknown,
foreseen or unforeseen, matured or unmatured, suspected or unsuspected, in law,
admiralty or equity (collectively, “Claims”), which any of such Releasors ever
had, now have, or hereafter can, shall, or may have against any of such
Releasees for, upon, or by reason of any matter, cause, or thing whatsoever from
the beginning of time through the Effective Date arising out of or relating to
the Note and the Loan Support Agreement, except for any Claims relating to
rights and obligations preserved by, created by or otherwise arising out of this
Release Agreement (including any surviving indemnification obligations under the
Agreement). Each Party, on behalf of itself and each of its respective
Releasors, understands that it may later discover Claims or facts that may be
different than, or in addition to, those that it or any other Releasor now knows
or believes to exist regarding the subject matter of the release contained in
this Section 2, and which, if known at the time of signing this Release
Agreement, may have materially affected this Release Agreement and such Party’s
decision to enter into it and grant the release contained in this Section 2.
Nevertheless, the Releasors intend to fully, finally and forever settle and
release all Claims that now exist, may exist or previously existed, as set forth
in the release contained in this Section 2, whether known or unknown, foreseen
or unforeseen, or suspected or unsuspected, and the release given herein is and
will remain in effect as a complete release, notwithstanding the discovery or
existence of such additional or different facts. The Releasors hereby waive any
right or Claim that might arise as a result of such different or additional
Claims or facts.

 

 

 

 

3. Representations and Warranties.

 

(a) Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party that: (i) such Party has the full right, corporate
power and authority to enter into this Release Agreement, to grant the release
contained herein and to perform its obligations hereunder, (ii) he execution of
this Release Agreement by the individual whose signature is set forth at the end
of this Release Agreement on behalf of such Party, and the delivery of this
Release Agreement by such Party, have been duly authorized by all necessary
corporate action on the part of such Party, (iii) this Release Agreement has
been executed and delivered by such Party and (assuming due authorization,
execution and delivery by the other Party hereto) constitutes the legal, valid
and binding obligation of such Party, enforceable against such Party in
accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws and
equitable principles related to or affecting creditors’ rights generally or the
effect of general principles of equity, and (iv) such Party (A) knows of no
Claims against the other Party relating to or arising out of the Note and the
Loan Support Agreement that are not covered by the release contained in Section
2, and (B) has neither assigned nor transferred any of the Claims released
herein to any person or entity and no person or entity has subrogated to or has
any interest or rights in any Claims.

 

(b) Representations and Warranties of the Institute. The Institute hereby makes
the following additional representations and warranties to Cortex: (i) there are
no additional persons or entities affiliated with the Institute that are
necessary to effectuate the release and extinguishment contemplated herein, (ii)
the Institute acknowledges and agrees that Cortex has not fully complied with,
and is not current with respect to, all United States federal and state
securities laws and its reporting obligations thereunder, including the
requirements of the Securities Act of 1933, as amended (the “Securities Act”)
and the Securities Exchange Act of 1934, as amended, (iii) the Institute is
acquiring the Stock solely for the Institute’s own beneficial account, for
investment purposes, and not with a view to, or for resale in connection with,
any distribution of the Stock. The Institute understands that the Stock has not
been registered under the Securities Act or any “blue sky” or similar state laws
by reason of specific exemptions under the provisions thereof which depend in
part upon the intent of the Institute and of the other representations made by
the Institute in this Release Agreement. The Institute understands that Cortex
is relying upon the representations and agreements contained in this Release
Agreement for the purpose of determining whether the Stock Grant meets the
requirements for such exemptions, (iv) the Institute understands that the shares
of Stock are “restricted securities” under applicable federal securities laws
and that the Securities Act and the rules of the United States Securities and
Exchange Commission (the “SEC”) provide in substance that the Institute may
dispose of the Stock only pursuant to an effective registration statement under
the Securities Act or an exemption therefrom, and the Institute understands that
Cortex has no obligation or intention to register any of the Stock, or to take
action so as to permit sales pursuant to the Securities Act (including Rule 144
thereunder). Accordingly, the Institute understands that under the SEC’s rules,
the Institute may dispose of the Stock principally only in “private placements”
which are exempt from registration under the Securities Act, in which event the
transferee will acquire “restricted securities” subject to the same limitations
as in the hands of the Institute. Consequently, the Institute understands that
the Institute must bear the economic risks of the investment in the Stock for an
indefinite period of time, (v) the Institute agrees: (A) that the Institute will
not sell, assign, pledge, give, transfer or otherwise dispose of the Stock or
any interest therein, or make any offer or attempt to do any of the foregoing,
except pursuant to a registration of the Stock under the Securities Act and all
applicable “blue sky” or similar state laws, or in a transaction which is exempt
from the registration provisions of the Securities Act and all applicable “blue
sky” or similar state laws; (B) that the certificates representing the Stock
will bear a legend making reference to the foregoing restrictions; and (C) that
Cortex and its affiliates shall not be required to give effect to any purported
transfer of such Stock except upon compliance with the foregoing restrictions,
(vi) the Institute understands and accepts that accepting the Stock Grant
involves various risks and the Institute represents that it is able to bear any
loss associated with accepting the Stock Grant, (vii) the Institute confirms
that it is not relying on (and will not at any time rely on) any communication
(written or oral) of Cortex or any of its affiliates, as investment advice or as
a recommendation to accept the Stock Grant. It is understood that information
and explanations related to the terms and conditions of the Stock and this
Release Agreement or otherwise by Cortex or any of its affiliates shall not be
considered investment advice or a recommendation to accept the Stock Grant, and
that neither Cortex nor any of its affiliates is acting or has acted as an
advisor to the Institute in deciding to accept the Stock Grant. The Institute
acknowledges that neither Cortex nor any of its affiliates has made any
representation regarding the proper characterization of the Stock for purposes
of determining the Institute’s authority to accept the Stock Grant, (viii) the
Institute is familiar with the business and financial condition and operations
of Cortex, and has had access to such information concerning Cortex and the
Stock as it deems necessary to enable it to make an informed decision concerning
the acceptance of the Stock Grant, (ix) the Institute understands that no
federal or state agency has passed upon the merits or risks of accepting the
Stock Grant or made any finding or determination concerning the fairness or
advisability of this Release Agreement, (x) the Institute confirms that Cortex
has not (A) given any guarantee or representation as to the potential success,
return, effect or benefit (either legal, regulatory, tax, financial, accounting
or otherwise) of accepting the Stock Grant, (B) made any representation to the
Institute regarding the legality of the Stock Grant under applicable legal
investment or similar laws or regulations and (C) agreed to registered any the
securities that the subject matter of the Stock Grant. In deciding to accept the
Stock Grant, the Institute is not relying on the advice or recommendations of
Cortex, and the Institute has made its own independent decision that accepting
the Stock Grant is suitable and appropriate for the Institute, (xi) the
Institute has such knowledge, skill and experience in business, financial and
investment matters that the Institute is capable of evaluating the merits and
risks of accepting the Stock Grant. With the assistance of the Institute’s own
professional advisors, to the extent that the Institute has deemed appropriate,
the Institute has made its own legal, tax, accounting and financial evaluation
of the merits and risks of accepting the Stock Grant and the consequences of
this Release Agreement. The Institute has considered the suitability of
accepting the Stock Grant in light of its own circumstances and financial
condition and the Institute is able to bear the risks associated with owning the
Stock and its authority to accept the Stock Grant, and (xii) the Institute is an
“accredited investor” as defined in Rule 501(a) under the Securities Act. The
Institute agrees to furnish any additional information requested by Cortex or
any of its affiliates to assure compliance with applicable United States federal
and state securities laws in connection with the Stock Grant.

 

Cortex Pharmaceuticals, Inc. 126 Valley Road, Suite C, Glen Rock, NJ 07452

www.cortexpharm.com

 

 

 

 

(c) Disclaimer. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS SECTION 3 OF THIS RELEASE AGREEMENT, (A) NEITHER PARTY HERETO NOR ANY
PERSON ON SUCH PARTY’S BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WHATSOEVER, EITHER ORAL OR WRITTEN, WHETHER ARISING
BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE OR OTHERWISE,
ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) EACH PARTY HERETO ACKNOWLEDGES
THAT, IN ENTERING INTO THIS RELEASE AGREEMENT, IT HAS NOT RELIED UPON ANY
REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY, OR ANY OTHER PERSON ON SUCH
OTHER PARTY’S BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 3.

 

4. Indemnification; Confidentiality. This Release Agreement may be pleaded by
any of the Releasees as a full and complete defense and may be used as the basis
for an injunction against any action at law or equity instituted or maintained
against any of them in violation hereof. If any Claim is brought or maintained
by the Releasors against any of the Releasees in violation of this Release
Agreement, the Releasors will be responsible for all costs and expenses,
including reasonable attorneys’ fees, incurred by the Releasees in defending
same. The Institute hereby agrees (i) to keep the existence of this Release
Agreement and the terms and conditions contained in this Release Agreement
confidential, and (ii) to not disclose any such information concerning this
Release Agreement unless required to do so by law (in which case prompt written
notice shall be given to Cortex so as to allow it an opportunity to seek
appropriate limitations and protections in connection with such disclosure).

 

5. Legend. The certificates representing the Stock granted pursuant to this
Release Agreement will be imprinted with a legend in substantially the following
form:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH
OTHER APPLICABLE LAWS.”

 

Cortex Pharmaceuticals, Inc. 126 Valley Road, Suite C, Glen Rock, NJ 07452

www.cortexpharm.com

 

 

 

 

6. Miscellaneous. All notices, requests, consents, claims, demands, waivers,
summons and other legal process, and other similar types of communications
hereunder (each, a “Notice”) must be in writing and addressed to the relevant
Party at the address set forth on the first page of this Release Agreement (or
to such other address that may be designated by the receiving Party from time to
time in accordance with this Section 6). All Notices must be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), or certified or registered mail (in each case, return receipt
requested, postage prepaid). A Notice is effective only (i) upon receipt by the
receiving Party and (ii) if the Party giving the Notice has complied with the
requirements of this Section 7. This Release Agreement and all matters arising
out of or relating to this Release Agreement are governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the
conflict of laws provisions of such State. Any legal suit, action or proceeding
arising out of or relating to this Release Agreement must be instituted in the
federal courts of the United States of America or the courts of the State of
Delaware, in each case located in the City of Wilmington and County of New
Castle, and each Party irrevocably submits to the exclusive jurisdiction of such
courts in any such suit, action or proceeding. Service of process, summons,
notice or other document by certified mail in accordance with Section 7 will be
effective service of process for any suit, action or other proceeding brought in
any such court. Each of the Parties waives trial by jury in any litigation, suit
or proceeding between them in any court with respect to, in connection with or
arising out of this Release Agreement, or the validity, interpretation or
enforcement thereof. This Release Agreement, and each of the terms and
provisions hereof, may only be amended, modified, waived or supplemented by an
agreement in writing signed by each Party. Neither Party may assign, transfer or
delegate any or all of its rights or obligations under this Release Agreement
without the prior written consent of the other party. No assignment will relieve
the assigning party of any of its obligations hereunder. Any attempted
assignment, transfer or other conveyance in violation of the foregoing will be
null and void. This Release Agreement will inure to the benefit of and be
binding upon each of the Parties and each of their respective permitted
successors and permitted assigns. This Release Agreement may be executed in
counterparts, each of which is deemed an original, but all of which constitutes
one and the same agreement. Delivery of an executed counterpart of this Release
Agreement electronically or by facsimile shall be effective as delivery of an
original executed counterpart of this Release Agreement. This Release Agreement
constitutes the sole and entire agreement of the Parties with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.

 

Cortex Pharmaceuticals, Inc. 126 Valley Road, Suite C, Glen Rock, NJ 07452

www.cortexpharm.com

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
Effective Date.

 

  Cortex Pharmaceuticals, Inc.

 

  By: /s/ Arnold Lippa   Name: Arnold Lippa   Title: Chief Executive Officer

 

  Institute for the Study of Aging, Inc.

 

  By: /s/ Howard Fillit   Name: Howard Fillit   Title: Executive Director

 

Cortex Pharmaceuticals, Inc. 126 Valley Road, Suite C, Glen Rock, NJ 07452

www.cortexpharm.com

 

 

 

